NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               NOV 27 2019
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
JAYANTIBHAI PATEL, DBA Princess                    No.    18-55738
Inn; DAKSHA PATEL, Individual and all
others similarly situated and Plaintiff            D.C. No.
Tenants,                                           2:08-cv-02806-AB-GJS

              Plaintiffs-Appellants,
                                                   MEMORANDUM*
 v.

CITY OF LONG BEACH, a municipal
corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andre Birotte, Jr., District Judge, Presiding

                     Argued and Submitted November 7, 2019
                              Pasadena, California

Before: SCHROEDER, FRIEDLAND, and R. NELSON, Circuit Judges.

      Plaintiffs-Appellants Jayantibhai Patel, et al. (“Plaintiffs”) filed suit in

district court in 2008 alleging that Defendant-Respondent City of Long Beach



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
violated their state law and constitutional rights in proceedings surrounding and

including revocation of their business license. In 2009, the district court dismissed

Plaintiffs’ federal claims and declined to exercise supplemental jurisdiction over

Plaintiffs’ state law claims. In the first appeal, our Court reversed as to Plaintiffs’

Fourth Amendment claim, and asked the district court to consider the effect of this

reversal on the state law claims. 564 F. App’x 881, 881–82 (9th Cir. 2014). The

district court then ruled that there was “no basis for reinstating” the state law

claims in federal court. After the parties settled the Fourth Amendment claim,

Plaintiffs appealed the district court’s refusal to reinstate the state law claim for

writ of mandate.

      We conclude that the district court had ample discretion to decline

jurisdiction over the state law claim for writ of mandate. We affirm on the basis

that, as of the time of the district court’s declination of supplemental jurisdiction,

Plaintiffs’ state law claims substantially predominated over their only non-

dismissed federal claim. See 28 U.S.C. § 1367(c)(2). The remaining Fourth

Amendment claim was “a slender reed on which to base jurisdiction.” Patel v.

Penman, 103 F.3d 868, 877–78 (9th Cir. 1996), overruled in part on other grounds

as recognized by Nitco Holding Corp. v. Boujikian, 491 F.3d 1086 (9th Cir. 2007).

There remained significant work to be done by the court and the parties to resolve


                                            2
Plaintiffs’ state law claims, that work would not overlap significantly with what

was required to resolve the narrow Fourth Amendment damages issue, it was not

unfair to the parties to require the state law claims to be litigated in state court, and

comity weighed against exercise of supplemental jurisdiction over Plaintiffs’

administrative review claim against a local government. See United Mine Workers

of Am. v. Gibbs, 383 U.S. 715, 726 (1966). Thus, the district court’s action was

plainly appropriate under section (c)(2).

      AFFIRMED.




                                            3